Exhibit 10.1

 

This instrument prepared by and after

recording return to:

Kellee A. Padgett

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, Georgia 30339

(770) 956-9600 

 

 

RECIPROCAL EASEMENTS AGREEMENT

 

THIS RECIPROCAL EASEMENTS AGREEMENT (the “Agreement”) is made and entered into
this 3rd day of November, 2014 (the “Effective Date”), by and between HIGHWAY
NINE INVESTORS, LLC, a Georgia limited liability company (”Highway Nine”), and
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (“Roberts”).

 

W I T N E S S E T H:

 

WHEREAS, Highway Nine owns certain real property located in Forsyth County,
Georgia, described on Exhibit A attached hereto and made a part hereof (the
“Commercial Parcel”); and

 

WHEREAS, Roberts owns certain real property located in Forsyth County, Georgia,
described on Exhibit B attached hereto and made a part hereof, located adjacent
to the Commercial Parcel (the “Apartment Parcel,” the Commercial Parcel and the
Apartment Parcel hereinafter are collectively referred to as the “Parcels” and
in the singular as a “Parcel”); and

 

WHEREAS, Roberts intends to develop an apartment community (the “Apartments”) on
the Apartment Parcel, and in connection therewith Highway Nine and Roberts
desire to enter into this Agreement to create certain easements as hereinafter
specified.

 



 

 

NOW, THEREFORE, for and in consideration of the premises, Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by each party
hereto to the other party hereto, the receipt and sufficiency of which are
hereby acknowledged prior to the signing and sealing of this Agreement, Highway
Nine and Roberts, intending to be legally bound, do hereby agree as follows:

 

1.                  Recital of Facts. The foregoing recital of facts is hereby
incorporated herein to the same extent as if hereinafter fully set forth.

 

2.                  Soil Deposit and Grading Easements.

 

(a)      Highway Nine does hereby grant, bargain, sell, and convey unto Roberts
a temporary, non-exclusive easement on, over, across and through the Commercial
Parcel, to allow Roberts, at Roberts’ sole cost and expense, to deposit on the
Commercial Parcel soil removed from the Apartment Parcel to provide fill dirt
for Highway Nine’s development on the Commercial Parcel (the “Soil Deposit
Easement”).

 

(b)      Highway Nine does hereby grant, bargain, sell and convey unto Roberts a
temporary, non-exclusive easement (the “Grading Easement”) on, over, across and
through the Commercial Parcel, for the purposes of grading and shaping of the
Commercial Parcel (the “Grading Work”), for the benefit of the Commercial
Parcel, together with the right of entry into and upon the Commercial Parcel for
the purpose of effecting the foregoing rights, privileges and easements. Roberts
shall have the right to cut away and keep clear, grub, remove and dispose of all
trees and undergrowth and to remove and dispose of all obstructions now on the
Commercial Parcel. Any timber removed from the Commercial Parcel by Roberts
during the performance of the Grading Work shall become the sole property of
Roberts, and Roberts shall have the right to sell such timber to third parties.
In consideration of the Soil Deposit Easement, the Grading Work and all other
work required as a result of completing the Grading Work, including but not
limited to, clearing, grubbing, grinding, topsoil export, cut/fill, erosion
control and construction of a temporary pond shall be performed by Roberts at
Roberts’ expense. Roberts agrees to grade the Commercial Parcel to within 0.2
feet of the grading plan attached hereto as Exhibit C and made a part hereof
(the “Grading Plan”) and to adhere to the following specifications:

 



  i. Strip and dispose of offsite all topsoil and unsuitable materials from
within the disturbed areas of the Commercial Parcel.         ii. Materials
selected for use as structural fill must be free of organic debris, waste
construction debris, and other deleterious materials. These materials must not
contain rocks having a diameter greater than four (4) inches.         iii. The
following soils represented by their uses group symbols are suitable for use as
structural fill: (SM), (ML), and (CL). The following soil types are also
suitable: (SW), (SP), (SC), (SP-SM), and (SP-SC). The following soil types are
unsuitable: (MH), (CH), (OL), (OH), and (PT).         iv. Suitable fill material
must be placed in thin lifts, with a maximum loose-lift thickness of eight (8)
inches. The soil shall be compacted by a self-propelled sheepsfoot roller or by
any other means necessary to achieve the compaction requirements outlined
herein.

 



-2-

 

 



  v. Structural fill must be compacted to at least 95 percent of the standard
Proctor maximum dry density (ASTM D-698). The uppermost 12” of pavement
subgrades should be compacted in accordance with Georgia Department of
Transportation requirements to at least 100 percent of the standard Proctor
maximum dry density (ASTM D-698).         vi. Additionally, the maximum dry
density of structural fill should be no less than 90 pcf.         vii. Install
effective erosion control measures that meet or exceed applicable governmental
requirements, including, but not limited to, installing silt fence, a stabilized
construction exit, temporary sediment ponds, diversion ditches and rip rap and
utilizing tree save and temporary grassing measures.

 

(c)      Notwithstanding anything herein to the contrary, Highway Nine, at its
sole cost and expense, shall engage a geotechnical engineer to perform all
testing of the Grading Work, including, without limitation, testing of the soil
compaction. Highway Nine shall notify Roberts in writing within twenty-four (24)
hours of receipt of written notification from such geotechnical engineer that a
soil test report has failed to adhere to the requirements of the Grading Work
listed herein, and Roberts shall promptly remediate the deficiencies stated in
such failed test report.

 

(d)      The Soil Deposit Easement and the Grading Easement granted herein shall
terminate automatically on the date which is the earlier of (i) the completion
of the Grading Work on the Commercial Parcel, or (ii) two (2) years after the
Effective Date, with no further action required on the part of Highway Nine or
Roberts. Upon completion of the Grading Work by Roberts, Roberts shall have no
more obligations with respect to the soil or grading of the Commercial Parcel.

3.                  Slope Easement.

 

(a)      Highway Nine does hereby grant and convey to Roberts, for the benefit
of the Apartment Parcel, a perpetual, non-exclusive easement (the “Slope
Easement”) upon, over, across and through that portion of the Commercial Parcel
described and depicted on Exhibit D attached hereto and made a part hereof (the
“Slope Easement Area”), for the purposes of clearing, grubbing, grading,
cutting, constructing, filling, and landscaping a slope embankment within the
Slope Easement Area substantially in accordance with the Grading Plan (the
“Slope Grading Work”), for the benefit of the Commercial Parcel. All
construction of the Slope Grading Work shall be performed by Roberts at Roberts’
expense. Highway Nine does hereby grant and convey to Roberts, for the benefit
of the Apartment Parcel, a temporary, non-exclusive easement to use the areas
extending further onto the Commercial Property fifteen (15) feet from the
perimeter of the Slope Easement Area for ingress, egress, staging of materials,
and other activities reasonably related to construction of the Slope Grading
Work, which temporary easement shall terminate automatically on the date which
is the earlier of (i) the completion of the Slope Grading Work, or (ii) two (2)
years after the Effective Date, with no further action required on the part of
Highway Nine or Roberts. The easement rights granted hereunder shall expressly
include the right to clear trees and other vegetation in the Slope Easement Area
necessary or convenient to perform such Slope Grading Work; provided, however,
that following the completion of such work, the owner of the Apartment Parcel
will stabilize the Slope Easement Area by re-dressing or re-seeding the Slope
Easement Area. Highway Nine shall retain the right, at its expense, to use such
Slope Easement Area for the construction of improvements thereon and for other
purposes, including, without limitation, the construction of a detention pond, a
driveway and a retaining wall; provided, however, that such use does not result
in or necessitate a change in the grade of the Apartment Parcel existing after
completion of such Slope Grading Work or materially and adversely affect
improvements on the Apartment Parcel.

 



-3-

 

(b)      Highway Nine and its successors, assigns and successors-in-title to the
Commercial Parcel shall be responsible for installing and maintaining
landscaping as required by Forsyth County, Georgia, including but not limited to
trees, hedges, plants and pine straw within the Slope Easement Area and all
landscaping installed thereon in good and safe condition, conforming to all
applicable laws, ordinances, regulations and orders of any governmental
authority (“Laws”). If Highway Nine fails to perform such maintenance within
thirty (30) days after written notice to Highway Nine, Roberts and its
successors, assigns and successors-in-title to the Apartment Parcel shall have
the right to maintain such landscaping and Highway Nine shall reimburse Roberts
for all costs of such maintenance within thirty (30) days after delivery of an
invoice from Roberts for such maintenance.

 

4.                  Sanitary Sewer Construction Easement.

 

(a)      Highway Nine hereby grants and conveys to Roberts, for the benefit of
Roberts, and its agents, employees, licensees, contractors, successors and
assigns, a temporary, non-exclusive easement (the “Sanitary Sewer Construction
Easement”) on, over, under, across and through that portion of the Commercial
Parcel described and depicted on Exhibit E attached hereto and made a part
hereof (the “Sanitary Sewer Easement Area”) and the areas extending fifteen (15)
feet from the perimeter thereof, for the construction of the extension of a
sanitary sewer line from the western property line of the Commercial Parcel to
the eastern property line of the Commercial Parcel within the Sanitary Sewer
Easement Area, as shown on Exhibit E (the “Sewer Line”), for the benefit of the
Commercial Parcel. Roberts shall have the right to locate the Sewer Line ten
(10) feet to the north or five (5) feet to the south, of the location shown on
Exhibit E as may be practically required during construction. Upon completion of
construction of the Sewer Line, Roberts shall return all above-ground areas
accessed by Roberts to a physical condition that is reasonably similar to the
physical condition of the adjoining land. The Sanitary Sewer Construction
Easement granted herein shall terminate automatically on the date which is the
earlier of (i) the date upon which the Sewer Line has been dedicated to and
accepted for maintenance by the City of Cumming, or (ii) two (2) years after the
Effective Date, with no further action required on the part of Highway Nine or
Roberts.

 

(b)      All costs for construction of the Sewer Line shall be borne by Highway
Nine. Before commencing construction of the Sewer Line, Roberts and Highway Nine
shall agree to the estimated cost of construction of the Sewer Line. Upon
completion of the Sewer Line, and once the Sewer Line has been dedicated to and
accepted for maintenance by the City of Cumming, Roberts shall deliver to
Highway Nine an invoice of all costs of construction of the Sewer Line
accompanied by reasonably detailed documentation supporting such costs. Highway
Nine shall reimburse Roberts for such costs of construction within thirty (30)
days following receipt of the invoice therefor. Upon the satisfaction by Highway
Nine of all obligations described in this Section 4, Highway Nine and Roberts
agree to execute an instrument that shall be recorded in the real property
records of the Commercial Property and the Apartment Parcel acknowledging such
satisfaction.

 



-4-

 

5.                  Parking Easement. Highway Nine hereby grants and conveys to
Roberts, for the benefit of the Apartment Parcel, a perpetual, exclusive and
irrevocable easement (the “Parking Easement”) on, over, under, across and
through that portion of the Commercial Parcel described and depicted on Exhibit
F attached hereto and made a part hereof (the “Surface Parking Easement Area”)
for constructing, installing, using, operating, repairing, replacing,
maintaining and improving approximately thirteen (13) surface level parking
spaces (the “Parking Spaces”). Highway Nine acknowledges and agrees that Roberts
may and shall have the right to permit others, including, without limitation,
its employees, tenants, residents and their guests and invitees and the general
public, to use the Parking Spaces. The Parking Easement granted to Roberts
hereby shall also include the nonexclusive right to enter onto a portion of the
Commercial Parcel adjacent to the Surface Parking Easement Area that is fifteen
(15) feet from the back of the curb for the construction, repair, replacement
and maintenance of the Parking Spaces and the installation of related
landscaping, irrigation, electrical lines and streetlights. All construction of
the Parking Spaces and related improvements shall be performed by Roberts at
Roberts’ expense. Roberts shall be solely responsible for the maintenance and
repair of the Parking Spaces and related improvements, unless the damage thereto
is caused by Highway Nine or its agents or contractors respecting which Highway
Nine Shall be responsible. After completion of the construction of the Parking
Spaces, the contour, size and location of such Parking Spaces may, from time to
time, be altered, modified, updated or changed by the owner of the Apartment
Parcel, provided that any expense incurred in such alteration, modification,
update or change shall be borne solely by the owner of the Apartment Parcel.
Highway Nine and Roberts agree to execute a right-of-way easement agreement with
Sawnee EMC to allow Sawnee EMC access to all electrical lines & equipment
relating to any streetlights installed in the Surface Parking Easement Area
provided that such right-of-way easement agreement does not materially and
adversely affect the improvements constructed, or to-be-constructed, on the
Commercial Parcel.

 

6.                  Access Lane Easement.

 

(a)       Roberts hereby grants and conveys to Highway Nine, for the benefit of
the Commercial Parcel, a perpetual, exclusive and irrevocable easement (the
“Access Lane Easement”) on, over, under, across and through that portion of the
Apartment Parcel described and depicted on Exhibit G attached hereto and made a
part hereof (the “Access Lane Easement Area”) for the construction of an access
lane (the “Access Lane”) for pedestrian and vehicular access, ingress and egress
for the benefit of and as an appurtenance to the Commercial Parcel and Highway
Nine and its agents, employees, tenants, invitees, licensees, contractors,
successors, assigns and successors-in-title to the Commercial Parcel. Highway
Nine shall have the right to install and maintain street lights, underground
utilities and landscaping within five (5) feet of the Access Lane and Highway
Nine shall be responsible for the hard construction costs of said street light,
underground utility and landscape installation. Roberts also does hereby grant
and convey to Highway Nine, for the benefit of the Commercial Parcel, a
temporary, non-exclusive easement to use the areas extending further onto the
Apartment Property fifteen (15) feet from the perimeter of the Access Lane
Easement Area for ingress, egress, staging of materials, and other activities
reasonably related to construction of the Access Lane. The easement rights
granted hereunder shall expressly include the right to clear trees and other
vegetation in the Access Lane Easement Area necessary or convenient to the
construction of the Access Lane; provided, however, that following the
completion of construction of the Access Lane, Highway Nine shall return all
above-ground areas accessed by Highway Nine to a physical condition that is
reasonably similar to the physical condition of the adjoining land. All costs
for construction of the Access Lane shall be borne by Highway Nine.      

 



-5-

 

(b)       Highway Nine and its successors, assigns and successors-in-title to
the Commercial Parcel shall maintain the Access Lane Easement Area, conforming
to all applicable Laws. If Highway Nine fails to perform such maintenance within
thirty (30) days after written notice to Highway Nine, Roberts and its
successors, assigns and successors-in-title to the Apartment Parcel shall have
the right to maintain the Access Lane Easement Area and Highway Nine shall
reimburse Roberts for all costs of such maintenance within thirty (30) days
after delivery of an invoice from Roberts for such maintenance

 

7.                  Approval Rights of Highway Nine. Any work or obligations
required hereunder to be performed by Roberts for the benefit of the Commercial
Parcel shall not be considered completed until Highway Nine has inspected such
work and has delivered to Roberts written notification that Highway Nine
approves and accepts the completion of such work.

 

8.                  Rights Run with the Land; Successors in Interest. The
easements, rights and privileges herein granted and established are intended to
and do benefit the Parcels and are intended to and do burden the Parcels and
shall run with and be appurtenant to the title to the Parcels and shall inure to
the benefit of and be binding upon the owners of the Parcels from time to time,
and such owners’ successors, assigns and successors-in-title. In the event of
any subdivision of the Parcels, the resulting parcels shall each become a
separate Parcel and shall be subject to those provisions contained herein
applicable to the parent Parcel. Any person acquiring fee or leasehold title to
a Parcel shall be bound by this Agreement only as to the Parcel (or portion
thereof) acquired by such person. In addition, such person shall be bound by
this Agreement only during the period such person is the fee or leasehold owner
of such Parcel (or portion thereof), except as to obligations, liabilities or
responsibilities that accrue during said period. Although persons may be
released under this Section, the easements, covenants and restrictions in this
Agreement shall continue to be benefits to and servitudes upon the Parcels
running with the land.

 

9.                  Indemnity. The owner of each Parcel covenants and agrees to
defend, indemnify and hold harmless the owner of the other Parcel, and such
other owner’s successors and assigns, from and against any and all losses,
claims, liabilities, demands, costs, damages and expenses (including court costs
and reasonable attorneys’ fees actually incurred) arising from or out of the
indemnifying owner’s (or its licensees’, contractors’, agents’ successors’ or
assigns’) exercise of easement rights granted in this Agreement with respect to
the other owner’s Parcel, or the breach of any provisions of this Agreement;
provided, however, the foregoing indemnity and hold harmless shall not apply to
claims or demands based upon the gross negligence or the intentional act or
omission of the otherwise indemnified party.

 



-6-

 

10.              Liability Insurance. In the event the owner of a Parcel desires
to exercise its easement rights granted hereunder, such owner shall provide at
least twenty-four (24) hours prior notice to the owner of the other Parcel,
together with evidence that the exercising owner keeps, in full force and
effect, a general liability insurance policy with limits not less than One
Million and No/100 Dollars ($1,000,000.00) per occurrence and Two Million and
No/100 Dollars ($2,000,000.00) in the aggregate,.

 

11.              Estoppel Certificate. The owner of a Parcel shall execute and
deliver to the owner of the other Parcel within fifteen (15) days after written
request therefor, a certificate addressed as indicated by the requesting party
and stating (i) whether this Agreement is in full force and effect; (ii) whether
this Agreement has been modified or amended in any respect, and if so, the
substance of the modification or amendment, (iii) whether there are any existing
defaults hereunder known to the party executing such certificate, and if so,
specifying the nature thereof, and (iv) such other matters as may be reasonably
requested.

 

12.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their successors, successors-in-title and assigns.

 

13.              Amendments. No amendment to this Agreement shall be binding
upon either party to this Agreement unless such amendment is in writing,
executed by all of the parties hereto or their successors-in-title with the same
formality as this Agreement is executed, and recorded in the property records of
Forsyth County, Georgia.

 

14.              Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and no
representation, inducement, promises or agreements, oral or written, between any
of the parties hereto not embodied herein shall be of any force and effect.

15.              Severability. If any term, covenant and condition of this
Agreement or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, the remainder of this Agreement or the
application of such terms, covenants or conditions to persons or circumstances
other than those as to which it is held invalid or unenforceable shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.



-7-

 

16.              Miscellaneous. This Agreement is intended to convey only the
easements as herein specifically provided, and for no other purpose. This
Agreement is not, and shall not be construed, interpreted or enforced as, a
dedication of all or any portion of the Parcels, to the private or public use of
any party other than the parties to this Agreement and their respective
successors, successors-in-title and assigns, and nothing in this Agreement shall
constitute a dedication to the general public of any road, street, driveway or
parking area within the Parcels. Time is of the essence of this Agreement and
the terms and provisions hereof. Whenever appropriate the singular number shall
include the plural and the plural shall include the singular, and the use of any
gender shall include all genders.

17.              Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one Agreement.

 

 

[Signatures Commence on Next Page]

 



-8-

 

IN WITNESS WHEREOF, Highway Nine and Roberts have caused this Agreement to be
executed, sealed and delivered as of the day and year first above written.

 

 

Signed, sealed and delivered in the presence of:

 

     /s/ David M. Phillips                                

Unofficial Witness

 

     /s/ Sarah Roberts                                     

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires: July 27, 2018

 

 

 

 

 

“HIGHWAY NINE”:

 

HIGHWAY NINE INVESTORS, LLC, a Georgia limited liability company

 

 

By:      /s/ Charles S. Roberts                                

Name:      Charles S. Roberts                        

Title:      Sole member/Manager                   

 

Signed, sealed and delivered in the presence of:

 

     /s/ David M. Phillips                                

Unofficial Witness

 

     /s/ Sarah Roberts                                     

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires: July 27, 2018

“ROBERTS”:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

By: Roberts Realty Investors, Inc., a Georgia

corporation, its sole General Partner

 

 

By:      /s/ Charles R. Elliott                                

Name:      Charles R. Elliott                         

Title:      CFO                                                

 

 

 

[Signatures Continued on Next Page]

 



-9-

 

CONSENT OF LENDER FOR HIGHWAY NINE

 

The undersigned, SYNOVUS BANK, successor-in-interest through name change and by
merger with Bank of North Georgia, as the holder of that certain Deed to Secure
Debt dated June 30, 2006, executed by Highway Nine Investors, LLC in favor of
Bank of North Georgia, recorded in Deed Book 4348, page 599, Forsyth County,
Georgia records (the “Security Deed”), and that certain Assignment of Lessor’s
Interest in Leases dated June 30, 2006, executed by Highway Nine Investors, LLC
in favor of Bank of North Georgia, recorded in Deed Book 4348, page 609,
aforesaid records (the “Assignment”), such Security Deed and Assignment last
amended pursuant to that certain Security Deed Modification Agreement made
effective as of June 23, 3014, executed by Highway Nine Investors, LLC in favor
of Synovus Bank, recorded in Deed Book 7075, page 180, aforesaid records,
encumbering the Commercial Parcel referred to above, hereby consents to the
within and foregoing Reciprocal Easements Agreement and agrees that a
foreclosure of its Security Deed shall be subject to the within and foregoing
Reciprocal Easements Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent of Lender to be
signed, sealed and delivered this 29 day of October, 2014.

 

Signed, sealed and delivered in the presence of:

 

     /s/ Terry Lawson                                

Unofficial Witness

 

     /s/ Kelly Rabstejnek                          

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires: January 16, 2018

 

SYNOVUS BANK

 

 

By:      /s/ Jules Greenblatt                                

Name: Jules Greenblatt

Title: Special Assets Officer

 

By: _______________________________

Name:

Title:

 

(BANK SEAL)

 

 



-10-

 

CONSENT OF LENDER FOR ROBERTS

 

The undersigned, SYNOVUS BANK, successor-in-interest through name change and by
merger with Bank of North Georgia, as the holder of that certain Deed to Secure
Debt dated September 29, 2005, executed by Roberts Properties Residential, L.P.
in favor of Bank of North Georgia, recorded in Deed Book 3983, page 690, Forsyth
County, Georgia records (the “Security Deed”), and that certain Assignment of
Lessor’s Interest in Leases dated September 29, 2005, executed by Roberts
Properties Residential, L.P. in favor of Bank of North Georgia, recorded in Deed
Book 3983, page 699, aforesaid records (the “Assignment”), such Security Deed
and Assignment last amended pursuant to that certain Second Loan Modification
Agreement made effective as of April 1, 2014, executed by Roberts Properties
Residential, L.P. in favor of Synovus Bank, recorded in Deed Book 6994, page
420, aforesaid records encumbering the Apartments Parcel referred to above,
hereby consents to the within and foregoing Reciprocal Easements Agreement and
agrees that a foreclosure of its Security Deed shall be subject to the within
and foregoing Reciprocal Easements Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent of Lender to be
signed, sealed and delivered this 29 day of October, 2014.

Signed, sealed and delivered in the presence of:

 

     /s/ Terry Lawson                                

Unofficial Witness

 

     /s/ Kelly Rabstejnek                          

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires: January 16, 2018

 

SYNOVUS BANK

 

 

By:     /s/ Jules Greenblatt                                

Name: Jules Greenblatt

Title: Special Assets Officer

 

By: _______________________________

Name:

Title:

 

(BANK SEAL)

 



-11-

 

EXHIBIT A

 

Commercial Parcel

 

[image_004.jpg]

 



-12-

 

EXHIBIT B

Apartment Parcel

[image_005.jpg]

 



-13-

 

 

[image_006.jpg]

 



-14-

 

EXHIBIT C

 

Grading Plan

 

 

[exhibitc.jpg]

 



 

 

EXHIBIT D

 

Slope Easement Area

 

 

[exhibitd.jpg]

 



 

 

EXHIBIT E

 

Sanitary Sewer Easement Area

 

 

[exhibite.jpg]

 



 

 

EXHIBIT F

 

Surface Parking Easement Area

 

 

[exhibitf.jpg]

 



 

 

EXHIBIT G

 

Access Lane Easement Area

 

 

[exhibitg.jpg]

 



 

